                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )       CRIMINAL NO. 2:16-CR-20460
             vs.                      )
                                      )       HON. MARK A. GOLDSMITH
                                      )
D-2   CARLO WILSON,                   )
                                      )
                   Defendant.         )



   ORDER GRANTING DEFENDANT CARLO WILSON’S MOTION
 REGARDING MENTAL COMPETENCY (Dkt. 965) AND REFERRING
 WILSON FOR PSYCHIATRIC OR PSYCHOLOGICAL EXAMINATION
               TO DETERMINE COMPETENCY


      The Court finds that there is reasonable cause to believe that Defendant Carlo

Wilson may presently be suffering from a mental disease or defect rendering Wilson

mentally incompetent to stand trial. Accordingly, the Court grants Wilson’s motion

(Dkt. 965), pursuant to the Insanity Defense Reform Act of 1984, 18 U.S.C. §§ 4241-

4247, and it is hereby ordered:

      (1) That a psychiatrist or psychologist at MCC Chicago be directed to examine
      the mental condition of Wilson, see id. §§ 4241(a),(b), 4247(b);

      (2) That the examining psychiatrist or psychologist prepare, as soon as
      practical, a written report that includes (1) Wilson’s history and present
      symptoms; (2) a description of the psychiatric, psychological, and medical

                                          1
      tests that were employed and their results; (3) the examiner’s findings; and (4)
      the examiner’s opinions as to diagnosis, prognosis, and whether Wilson is
      suffering from a mental disease or defect rendering him mentally incompetent
      to the extent that he is unable to understand the nature and consequences of
      the proceedings against him or to assist properly in his defense, see 18 U.S.C.
      §§ 4241(b), 4247(c); and

      (3) That the examiner shall promptly file the written report with this Court
      and provide copies of the report to defense counsel and the attorney for the
      government, see id. § 4247(c). The report may be used by any party for
      purposes of a competency hearing, detention hearing, or any other purpose the
      Court may order.

      It is further ordered that the U.S. Marshals Service transport Wilson to MCC

Chicago for the examination and return him to an appropriate facility at an

appropriate time.

      SO ORDERED.

Dated: July 3, 2019                                 s/Mark A. Goldsmith
      Detroit, Michigan                             MARK A. GOLDSMITH
                                                    United States District Judge




                                          2
